Citation Nr: 0332714	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  98-07 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic mouth 
ulcers claimed as due to an undiagnosed illness.  

2.  Entitlement to service connection for a chronic 
psychiatric disorder manifested by insomnia, stress, memory 
problems, and anger claimed as due to an undiagnosed illness.  

3.  Entitlement to service connection for a chronic 
circulatory disorder claimed as due to an undiagnosed 
illness.  

4.  Entitlement to service connection for a chronic nasal 
allergic disorder claimed as due to an undiagnosed illness.  

5.  Entitlement to service connection for a chronic throat 
disorder to include an infection claimed as due to an 
undiagnosed illness.  

6.  Entitlement to service connection for a chronic 
disability manifested by dehydration claimed as due to an 
undiagnosed illness.  

7.  Entitlement to service connection for a chronic headache 
disorder claimed as due to an undiagnosed illness.  

8.  Entitlement to service connection for a chronic stomach 
disorder claimed as due to an undiagnosed illness.  

9.  Entitlement to service connection for a chronic seizure 
disorder claimed as due to an undiagnosed illness.  

10.  Entitlement to an initial disability evaluation in 
excess of 20 percent for the veteran's chronic low back 
injury residuals.  

11.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's folliculitis of the chest, the 
back, and the forearms for the period between November 3, 
1993, and July 4, 2001.  

12.  Entitlement to a disability evaluation in excess of 30 
percent for the veteran's folliculitis of the chest, the 
back, and the forearms for the period on and after July 4, 
2001.  

13.  Entitlement to an effective date prior to July 4, 2001, 
for the award of a 30 percent disability evaluation for the 
veteran's folliculitis of the chest, the back, and the 
forearms.  

14.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had verified active service from December 1974 to 
May 1975 and from July 1991 to October 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Cleveland, Ohio, Regional Office which, in pertinent part, 
established service connection residuals of a low back 
injury; assigned a 20 percent evaluation for that disability; 
established service connection for folliculitis of the chest, 
the back, and the forearms; assigned a 10 percent evaluation 
for that disability; and denied service connection for 
pemphigus claimed as ulcers of the mouth claimed as due to an 
undiagnosed illness, a nervous condition manifested by 
insomnia, stress, memory problems, and anger claimed as due 
to an undiagnosed illness, cellulitis and lymphadenitis 
claimed as groin pain, blood circulation problems, and leg 
swelling claimed as due to an undiagnosed illness, chronic 
bronchitis claimed as a throat infection, nasal allergy, and 
cough claimed as due to an undiagnosed illness, a chronic 
disability manifested by dehydration claimed as due to an 
undiagnosed illness, a chronic headache disorder claimed as 
due to an undiagnosed illness, a chronic stomach disorder 
claimed as due to an undiagnosed illness, and a chronic 
seizure disorder claimed as due to an undiagnosed illness.  

In February 1997, the veteran submitted a notice of 
disagreement.  In March 1998, the San Juan, the Commonwealth 
of Puerto Rico, Regional Office (RO) issued a statement of 
the case to the veteran and his accredited representative.  
In April 1998, the veteran submitted a substantive appeal 
from the denial of service connection for chronic mouth 
ulcers, a chronic psychiatric disorder, a chronic circulatory 
disorder, a chronic nasal allergic disorder, a chronic throat 
disorder, a chronic disability manifested by dehydration, a 
chronic headache disorder, a chronic stomach disorder, and a 
chronic seizure disorder.  

In September 2000, the RO denied both increased disability 
evaluations for the veteran's service-connected chronic low 
back injury residuals and folliculitis of the chest, the 
back, and the forearms and a total rating for compensation 
purposes based on individual unemployability.  In February 
2001, the veteran submitted a notice of disagreement.  In 
February 2001, the RO issued a statement of the case to the 
veteran and his accredited representative which addressed the 
September 2000 rating decision.  In March 2001, the veteran 
submitted a substantive appeal from the denial of increased 
evaluations for his back and skin disorders and a total 
rating for compensation purposes based on individual 
unemployability.  In March 2001, the veteran was afforded a 
hearing before a Department of Veterans Affairs (VA) hearing 
officer.  

In January 2002, the RO increased the evaluation for the 
veteran's skin disorder from 10 to 30 percent and effectuated 
the award as of July 4, 2001.  In February 2002, the veteran 
submitted a notice of disagreement with the effective date 
assigned for the award of a 30 percent evaluation for his 
skin disorder.  In May 2002, the RO issued a statement of the 
case to the veteran and his accredited representative which 
addressed the January 2002 rating decision.  In October 2002, 
the veteran submitted a substantive appeal from the denial of 
an earlier effective date for the award of a 30 percent 
evaluation for his skin disorder.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected back 
and skin disabilities.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as entitlement to an initial evaluation 
in excess of 20 percent for the veteran's chronic low back 
injury residuals; an evaluation in excess of 10 percent for 
the veteran's folliculitis of the chest, the back, and the 
forearms for the period between November 3, 1993, and July 4, 
2001; and an evaluation in excess of 30 percent for the 
veteran's folliculitis of the chest, the back, and the 
forearms on and after July 4, 2001.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  


REMAND

In reviewing the report of a December 1995 VA examination for 
compensation purposes, the Board observes that the veteran 
related that he was in the Commonwealth of Puerto Rico 
National Guard.  In his February 1997 notice of disagreement, 
the veteran again indicated that he was still in the National 
Guard.  The Court has held that where evidence in support of 
the veteran's claim may be in his service record or other 
governmental records, the VA has the duty to obtain such 
records in order to fully develop the facts relevant to the 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 82 (1991).  
Therefore, the veteran's complete periods of active service, 
active duty for training, and inactive duty for training 
should be verified in order to ensure that the VA has his 
complete service records.  

In August 2002, the Secretary of the VA amended the portions 
of the Schedule For Rating Disabilities applicable to skin 
disabilities.  In September 2002 and September 2003, the 
Secretary of the VA amended the portions of the Schedule For 
Rating Disabilities applicable to back and spinal 
disabilities.  The Board observes that the evaluations of the 
veteran's folliculitis of the chest, the back, and the 
forearms and his chronic low back injury residuals have not 
been reviewed by the RO under the amended regulations.  

The veteran last afforded a VA examination for compensation 
purposes in October 2001.  The Court has held that the VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Additionally, the Federal Circuit has recently invalidated 
the thirty-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as being inconsistent with 38 U.S.C.A. 
§ 5103(b)(1) (West 2002).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  The Federal Circuit found that the thirty-day period 
provided in § 3.159(b)(1) in which to respond to a Veterans 
Claims Assistance Act of 2000 (VCAA) notice to be misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, the RO must take this opportunity to 
inform the veteran that a period of one full year may be 
taken to respond to a VCAA, notice notwithstanding any 
previously provided information.  Accordingly, this case is 
REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should then contact the 
National Personnel Records Center and/or 
the appropriate service entity and 
request that (1) it verify the veteran's 
complete periods of active service, 
active duty for training, and inactive 
duty for training with the Commonwealth 
of Puerto Rico National Guard and (2) 
forward all available service medical 
records associated with such duty for 
incorporation into the record.  

3.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment 
after 2000 be forwarded for incorporation 
into the record.  

4.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his alleged chronic mouth ulcers, 
chronic psychiatric disorder, chronic 
circulatory disorder, chronic nasal 
allergic disorder, chronic throat 
disorder, chronic dehydration, chronic 
headache disorder, chronic stomach 
disorder, and chronic seizure disorder 
and service-connected chronic low back 
injury residuals and folliculitis.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner or examiners should advance 
an opinion addressing the following 
questions:  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic mouth ulcers, chronic psychiatric 
disorder, chronic circulatory disorder, 
chronic nasal allergic disorder, chronic 
throat disorder, chronic dehydration, 
chronic headache disorder, chronic 
stomach disorder, and chronic seizure 
disorder had their onset during active 
service; are in any other way causally 
related to his periods of active service, 
active duty for training, or inactive 
duty for training; or are etiologically 
related to his service-connected 
disabilities?  The examiner or examiners 
should also identify the limitation of 
activity imposed by the veteran's 
service-connected chronic low back injury 
residuals and folliculitis and any 
associated pain with a full description 
of the effect of the disabilities upon 
his ordinary activities.  The examiner or 
examiners should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the lumbosacral 
spine should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
veteran should be afforded VA dermatology 
examination to determine the severity of 
the service-connected folliculitis of the 
chest, forearms, and back.  All indicated 
studies are to be performed and 
photographs of the affected areas are to 
be taken.  The examination is to take 
into consideration the criteria, both 
prior to and effective August 30, 2002, 
for rating skin disorders.  See Dudnick 
v. Brown, 10 Vet. App. 79 (1997).  The 
examiner or examiners should express an 
opinion as to the impact of the veteran's 
chronic low back injury residuals and his 
folliculitis upon his vocational 
pursuits. Send the claims folder to the 
examiner or examiners for review.  The 
examination report should specifically 
state that such a review was conducted.  

5.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for chronic mouth ulcers 
claimed as due to an undiagnosed illness, 
a chronic psychiatric disorder manifested 
by insomnia, stress, memory problems, and 
anger claimed as due to an undiagnosed 
illness, a chronic circulatory disorder 
claimed as due to an undiagnosed illness, 
a chronic nasal allergic disorder claimed 
as due to an undiagnosed illness, a 
chronic throat disorder to include an 
infection claimed as due to an 
undiagnosed illness, a chronic disability 
manifested by dehydration claimed as due 
to an undiagnosed illness, a chronic 
headache disorder claimed as due to an 
undiagnosed illness, a chronic stomach 
disorder claimed as due to an undiagnosed 
illness, and a chronic seizure disorder 
claimed as due to an undiagnosed illness; 
an initial evaluation in excess of 20 
percent for his chronic low back injury 
residuals; an evaluation in excess of 10 
percent for his folliculitis of the 
chest, the back, and the forearms for the 
period between November 3, 1993 and July 
4, 2001; an evaluation in excess of 30 
percent for his folliculitis of the 
chest, the back, and the forearms on and 
after July 4, 2001; an effective date 
prior to July 4, 2001 for the award of a 
30 percent evaluation for his 
folliculitis of the chest, the back, and 
the forearms; and a total rating for 
compensation purposes based on individual 
unemployability with express 
consideration of the Court's decision in 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

